Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This container is unusual in the aspect that a container usually protects the contents from damage, impact, heat, cold, ice, water, moisture, fire, debris, and other external atmosphere or environmental elements, while this container protects the external atmosphere or environment from the content, lithium ion batteries, which are prone to sudden, unexpected or unexplained explosion, sparking, flaming or fire.  The container uses fire retardant layers and thermal paste.  Thermal paste is a material that is thermally conductive or thermally absorbing but electrically insulative.
Examination found that all of the layers, individually, are well known and have been used before.  The key question on examination became: Whether the layers are being combined in a unique or novel manner which is not obvious?  Gehlhausen et al. (US 2020/0062487) appeared to be the closest reference for a flame retardant shipping container, particularly for shipping lithium ion batteries. 
Figure 1C of Gehlhausen shows one embodiment that discloses a shipping container 10 comprising a container body or base portion 42 made of structural panels 16 and a removable lid portion 44 with a thermal barrier member made of segments 84, 86, 88 and 90.  The batteries 14 are placed within inner containers or packages 40 and inserted into the shipping container interior. There is no indication of a thermal paste panel, a fire retardant corrugation layer, or a dead air space panel for the shipping container or of the materials or composition of the inner packages 40.
Figure 24 of Gehlhausen shows another embodiment that discloses a shipping container comprising and proceeding inwardly an outer box 600 of flame-retardant corrugated fiberboard, an air gap 613 and a vacuum plenum/thermal shield assembly 606 [the assembly comprising and proceeding inwardly a vacuum bag 607 and an inner container 608 which appears to be a corrugated box as shown in Fig, 20A and 20B and a flame retardant TYVEK pouch 603, thermal paste panel 611 is placed beneath inner container 608 and inside bag 607].  Gehlhausen’s vacuum bag encloses a vacuum space and precludes the presence of a dead air panel being added inside the vacuum bag because the vacuum space prevents oxygen or air from reaching inner cavity 620 such that adding a dead air panel would be contradictory.  All claims require the dead air space panel 40 to be on the inside of an outer thermal paste panel 20.  Gehlhausen teaches that the thermal paste panel is inside of the vacuum bag.  There is no teaching of a thermal paste panel being outside of the vacuum space.  The battery storage space is below the assembly 606 as battery cell 1000 is positioned below assembly 606 in Fig. 24.
There is an abundance of thermally insulated shipping containers with many layers, many which could be considered corrugated and also considered to be dead air space panels. However, adding a thermal paste panel, i.e., a thermally conductive thermal paste panel to a thermally insulative wall structure is contradictory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733